Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Altony Brooks appeals the district court’s orders accepting the recommendation of the magistrate judge, dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brooks v. Johnson, No. 2:15-cv-01074-PMD (D.S.C. Apr. 11 & May 25, 2016). We deny Brooks’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED